Title: Enclosure: Receipt from Joseph Dougherty to James Madison, 7 May 1810
From: Dougherty, Joseph
To: Madison, James


            
              
                
                 Four spanish Merino sheep to Jos Dougherty Dr
              
              
                
                        May 7th–10
                
              
              
                
                
                
                        D.
                
                        cts
              
              
                
                To freight from Lisbon to Alexa va
                24–
                00
              
              
                
                To 5 per. cent. primage
                1–
                20
              
              
                
                To freight from below Alexa to Washington
                2–
                50
              
              
                
                To customhouse permits
                0
                40
              
              
                
                To one Dollar for each sheep, claimed by the person that had the care of them on the passage
                4–
                00
              
              
                
                To tavern expences two and half Days in Alexa 
		  
                4–
                25
              
              
                
                
                        Dolls
                36
                35
              
            
            Received the above from Mr Madison
            
              Jos Dougherty
          